*897MEMORANDUM **
Catalina Altamirano Hernandez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing her appeal from an immigration judge’s decision concluding that she was removable on the basis of an aggravated felony conviction. We have jurisdiction under 8 U.S.C. § 1252. We review legal questions de novo, Castillo-Perez v. INS, 212 F.3d 518, 523 (9th Cir.2000), and deny the petition for review.
The BIA properly determined that a conviction for possession of heroin for sale under Cal. Health & Safety Code § 11351 is an aggravated felony in that it is punishable as a felony under federal law. See Cazarez-Gutierrez v. Ashcroft, 382 F.3d 905, 912 (9th Cir.2004) (a state drug offense is an aggravated felony for immigration purposes only if it would be punishable as a felony under federal drug laws or if the crime contains a trafficking element). Hernandez’s contention that she was eligible for relief from removal because her conviction was expunged under CaLPenal Code § 1203.4 is unavailing because she was not convicted of simple possession, see Dillingham v. INS, 267 F.3d 996, 1005-07 (9th Cir.2001) (an alien may not be deported where conviction for first-time simple possession of narcotics was expunged under state rehabilitative laws), and a conviction expunged under Section 1203.4 remains a conviction for purposes of federal law, see Ramirez-Castro v. INS, 287 F.3d 1172, 1175-76 (9th Cir.2002).
All remaining contentions are unpersuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.